Citation Nr: 0918808	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-15 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION


The Veteran served on active duty from June 1991 to March 
1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the Veteran's claim for 
service connection for PTSD.  


FINDINGS OF FACT

1.  There is no evidence to suggest that the Veteran's PTSD 
existed prior to service, and the Veteran is presumed to have 
been sound with regard to PTSD upon entry into service.

2.  The Veteran has a current diagnosis of PTSD and was 
diagnosed with that condition in service.

3.  The Veteran has provided competent lay testimony 
regarding a claimed in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2008), 38 
C.F.R. §§ 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable disposition, a discussion as to 
whether VA's duties to notify and assist the appellant have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the Veteran.

At the outset, the Board acknowledges that the Veteran 
previously filed a claim for a nervous condition, which the 
RO denied in a January 1997 rating decision.  In February 
2004, he filed a claim for PTSD.  The Board observes that, in 
an April 2004 Veterans Claims Assistance Act (VCAA) notice 
letter, the RO characterized the Veteran's PTSD claim as an 
application to reopen his previously denied claim for a 
nervous condition.  Significantly, however, in its subsequent 
February 2005 rating decision, RO adjudicated the Veteran's 
PTSD claim as a new claim, without reference to the prior 
adjudication in January 1997.

The United States Court of Appeals for the Federal Circuit 
has held that claims that were based upon distinctly 
diagnosed diseases or injuries should be considered distinct 
claims for the purposes of 38 U.S.C.A. § 7104(b) (West 2002).  
Boggs v. Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 2008).  In 
his current claim, the Veteran appears to be seeking service 
connection for a disability that is a distinctly different 
diagnosis than the one at issue in his prior claim, which was 
denied in January 1997.  See Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996). 

In view of the Board's determination that the Veteran has 
presented evidence of a distinctly diagnosed disorder (PTSD) 
that is different from one claimed previously (nervous 
condition), and the RO's adjudication of the Veteran's 
current claim as a new claim, the Board finds that new and 
material evidence is not required to reopen the claim.  
Accordingly, it will proceed to a discussion of the merits.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).  Service connection may also be 
established for certain chronic diseases, including 
psychoses, which are manifested to a compensable degree 
within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD 
include:  A) exposure to a traumatic event; B) the traumatic 
event is persistently experienced in one or more ways; C) 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness is indicated by at 
least three of seven symptoms; D) persistent symptoms of 
increased arousal are reflected by at least two of five 
symptoms; E) the duration of the disturbance must be more 
than one month; and F) the disturbance causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.

If a Veteran is diagnosed with PTSD while in service, his lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  73 Fed. Reg. 64,210 (Oct. 29, 2008).  
In this regard, the Board observes that 38 C.F.R. § 3.304(f) 
has been recently amended with a new paragraph that 
eliminates the requirement of evidence corroborating 
occurrence of a claimed in-service stressor in claims in 
which PTSD is diagnosed in service, as follows:

If the evidence establishes a diagnosis of posttraumatic 
stress disorder during service and the claimed stressor 
is related to that service, in the absence of clear and 
convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.
38 C.F.R. § 3.304(f)(1) (2008)

In this case, the Veteran contends that he developed PTSD as 
a result of an in-service stressor.  Specifically, the 
Veteran asserts that he was held at gunpoint by a roommate 
who was playing Russian roulette.  The Veteran further 
maintains that the roommate threatened to kill him on 
multiple occasions.

The Veteran's May 1991 service entrance examination is 
negative for any complaints or clinical findings pertaining 
to PTSD or any other psychiatric disorder.  Thus, the Veteran 
is presumed to have been sound upon entry.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 
3.304(b) (2008). 

The Veteran's service records thereafter show that in late 
1992 and early 1993, he underwent several months of mental 
health counseling with an Army chaplain and hospital 
clinician.  In December 1992, the Veteran was afforded a 
mental status evaluation before a Medical Disposition Board 
(MDB) in which he was diagnosed with adjustment disorder, 
occupational problems, and rule out depressive disorder.  The 
MDB recommended that the Veteran be released from service on 
a hardship discharge due to "lack of motivation" and his 
"family's disapproval with military life."  

In a February 1993 statement, the Army chaplain and hospital 
clinician who had counseled the Veteran opined that, while 
the Veteran had made a "considerable effort" to resolve his 
emotional problems and had "tried to soldier," it was 
nevertheless "highly unlikely that continued therapy w[ould] 
provide successful resolution" of his problems "in a timely 
manner."  Consequently, the clinician recommended that the 
Veteran be afforded an Army discharge, adding that it was his 
"professional opinion that [the Veteran] could not perform 
adequately as a soldier due to posttraumatic stress 
disorder."  One month later, the Veteran received an 
honorable discharge on hardship grounds.

The record thereafter shows that the Veteran has undergone 
extensive treatment for psychiatric problems.  A statement 
from his private treating psychiatrist, dated in August 2004, 
indicated that he had treated the Veteran for PTSD since 
November 1994.  Additional VA and private medical records 
reflect diagnoses of PTSD with psychotic features, major 
depressive disorder, and schizophrenia, paranoid type.  Also 
of record are Social Security Administration (SSA) records, 
including the report of an October 1996 evaluation to 
determine eligibility for SSA disability benefits.  In that 
evaluation, the Veteran stated that his disabling psychiatric 
problems began during his period of active service in 1993 
when his roommate "put a gun to his head and threatened to 
kill him on various occasions after that."  Based on the 
Veteran's statements and the clinical examination, he was 
diagnosed with PTSD.  The Veteran was ultimately granted SSA 
benefits on the basis of his psychiatric and physical 
disabilities.  

As noted above, the Veteran had a diagnosis of PTSD in 
service.  Moreover, the Board observes that the chaplain who 
diagnosed the Veteran was a competent clinician assigned to 
Brooke Army Medical Center and that his diagnosis was 
rendered on the basis of his extensive treatment of the 
Veteran.  

The Board is cognizant of the February 2005 RO's finding that 
neither the Veteran's diagnosis of PTSD in service nor any of 
his post-service diagnoses were based on a confirmed in-
service stressor.  However, the RO's finding in this regard 
is no longer a valid basis for denying the Veteran's claim.  
As discussed above, the revised 38 C.F.R. § 3.304(f) 
eliminated the requirement of evidence corroborating 
occurrence of an in-service stressor in claims, such as this 
one, in which PTSD was diagnosed in service.  In those 
instances, service connection may now be granted on the basis 
of the Veteran's lay testimony alone, provided that "the 
claimed stressor is related to that service, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service."  Such is the case here.  Indeed, the record 
reflects that the Veteran has repeatedly provided lay 
testimony as to a claimed in-service stressor - i.e., his 
roommate putting a gun to his head and threatening to kill 
him on multiple occasions - that is related to service and 
consistent with the circumstances, conditions, or hardships 
of service.  The Veteran is competent to give evidence about 
what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, there is no clear and convincing evidence to 
contradict the Veteran's statements regarding his claimed in-
service stressor.

In sum, the Board finds that, overall, the balance of 
positive and negative evidence is at the very least in 
relative equipoise with respect to the Veteran's PTSD claim.  
The Veteran is entitled to the 'benefit of the doubt' when 
there is an approximate balance of positive and negative 
evidence (i.e., where the evidence supports the claim or is 
in relative equipoise, the appellant prevails). 38 U.S.C.A. 
5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


